Citation Nr: 0832302	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-23 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a breathing 
problem, to include as due to exposure to asbestos and 
herbicides.

2.  Entitlement to service connection for a skin condition, 
to include as due to exposure to herbicides.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claims for 
service connection.  The veteran disagreed and perfected an 
appeal.

In August 2004 the veteran and his then state service 
organization representative presented evidence and testimony 
to a local hearing officer at the RO.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

In June 2008 and in compliance with 38 C.F.R. § 20.607 
(2007), the veteran submitted a written notice that he no 
longer wanted to be represented by the Kentucky Department of 
Veterans Affairs. 

In August 2008 and in compliance with 38 C.F.R. § 20.704(e) 
(2007), the veteran submitted a written notice that he 
withdrew his request for a hearing originally sought on the 
July 2004 VA Form 9 substantive appeal.

Issues not on appeal

In a May 2008 rating decision, the RO granted an increase in 
disability rating for service-connected PTSD; granted 
entitlement to individual unemployability benefits; continued 
current disability ratings for service connected left leg and 
left knee disabilities; denied service connection for 
residuals of removal of a growth on the intestine, sleep 
apnea, strep throat, arthritis, a cyst on the rib cage, 
enlarged prostate and kidney stones; and, deferred a decision 
on entitlement to service connection for nerve damage to the 
left leg.  There is no notice of disagreement with any of the 
issues addressed in the May 2008 rating decision.  Thus, none 
of the issues are in appellate status and they will not be 
addressed any further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  See also Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

1.  A preponderance of the evidence supports a conclusion 
that the veteran's breathing problem condition is unrelated 
to his active duty military service.

2.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's skin 
condition is unrelated to his active duty military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a breathing 
problem, to include as due to exposure to asbestos and 
herbicides is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2007).

2.  Entitlement to service connection for a skin condition, 
to include as due to exposure to herbicides is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he was exposed to 
asbestos and agent orange during service, including service 
in Vietnam, and that the exposure has led to his breathing 
problems and skin condition.  The Board will address 
preliminary matters and then address the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided the appellant with notice in 
letters dated June 2002, June 2004, August and December 2006, 
and November 2007, in which the veteran was informed what was 
required to substantiate a claim for service connection.  
Specifically, the veteran was informed that the evidence 
needed to show that he had an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease or 
event in military service.

In addition, each letter notified the appellant in that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records. 


Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the veteran was specifically informed of how VA 
determined a disability rating and an effective date in 
letters dated March and August 200r, and November 2007.  As 
indicated above, the veteran has received notice regarding 
the first three Dingess elements.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records (SMR), all pertinent VA medical records and all 
private medical records identified by the veteran are in the 
claims file.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  In this case, the veteran was provided 
medical examinations, including in April 2004 and February 
2008.

VA has further assisted the veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
the veteran's claim.  


For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated in the Introduction, the veteran and 
his then representative presented evidence and testimony at a 
local hearing at the RO in August 2004.  In addition, as 
indicated in the Introduction, the record reveals the veteran 
has withdrawn his request for a hearing before a Veterans Law 
Judge.

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to service connection for a breathing 
problem, to include as due to exposure to asbestos and 
herbicides.

2.  Entitlement to service connection for a skin condition, 
to include as due to exposure to herbicides.

Because the issues present similar evidence and identical 
law, they will be addressed in a single analysis.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychoses, when 
manifested to a compensable degree within the initial post 
service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2007).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 
(June 12, 2007). The Secretary has determined that 
prostatitis and peripheral neuropathy that is not acute and 
subacute peripheral neuropathy are not connected to exposure 
to herbicides. In addition, the Secretary has determined that 
skin conditions, to include xanthomas, and other than 
chloracne or other acneform diseases consistent with 
chloracne, are not connected to exposure to herbicides. See 
38 C.F.R. § 3.309(e) (2007).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2007).

Service connection - asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos. The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21. The Court has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines. See Ennis v. 
Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 
4 Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis). Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract. Cancers of the larynx and pharynx, as 
well as the urogenital system (except the prostate) are also 
associated with asbestos exposure. Thus persons with asbestos 
exposure have increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer. 
See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease. Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease). See Department 
of Veterans Affairs, Veteran's Benefits Administration, 
Manual M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos. Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service. VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease. See M21-1, Part VI, 7.21; DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988).

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each Hickson element in turn.

With regard to element (1) and a breathing condition, the 
Board notes that the veteran's medical record is replete with 
complaints of difficulty breathing, however there is no 
record of any diagnosis of a breathing disorder.  For 
example, a March 2004 VA treatment note reports that the 
veteran complained of wheezing and shortness of breath, along 
with nasal congestion.  However, there is no diagnosis of a 
respiratory disorder.  More specifically, a July 2002 VA 
Agent Orange assessment noted that a pulmonary function test 
was performed, but there was no diagnosis made of a breathing 
disability.  

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

In this case, the record does not contain evidence of a 
diagnosed breathing disability.  The Board notes that the 
veteran has been under notice for more than six years that he 
needed to support his claim with evidence of a breathing 
disorder and no evidence has been forthcoming.  It is the 
claimant's responsibility to support his claim.  38 U.S.C.A. 
§ 5107(a) (West 2002).

For those reasons, the Board finds that the veteran's claim 
for entitlement to service connection for a breathing problem 
fails for lack of a diagnosed disability.  

With regard to Hickson element (1) and the claimed skin 
condition, the Board notes that the July 2002 VA examination 
reports that the veteran complained of "severe itching of 
lower legs, knees to ankles, worse in winter . . . skin be 
comes dry and 'cracks' and becomes pale in color . . . 
'bumps' come on hands, right greater than left, more 
noticeable on fingers 4 & 5 . . bumps are white and do not 
drain . . . they resolve in a few days but continue to 
recur."  The veteran's skin was described by the examiner as 
"no lesions of hands, skin intact . . . has few acne like 
lesions of abdomen and anterior thighs . . . no lesions, 
scaling, abnormal skin color of lower legs."  The Board 
observes that the July 2002 examiner did include a diagnosis 
of "paresthesis of the left thigh," but paresthesia is 
defined as "an abnormal touch sensation, such as burning, 
prickling, or formication, often in the absence of an 
external stimulus."  See Dorland's Illustrated Medical 
Dictionary, 30th Edition, 2003 at page 1371.  But there is no 
diagnosis of a skin disorder.  

The record contains several general compensation and pension 
examination reports which list that there were "no rashes or 
lesions suspicious of malignancy" observed during the 
examinations.  See, for example: June and August 2002 and 
February 2008 VA examination reports.  

The record includes an April 2004 VA examiner's report which 
indicates that the veteran had a wart removed from his right 
thumb.  However, no diagnosis was made of a chronic skin 
disorder.  The Board further observes that to the extent the 
report could be construed as a diagnosis of a skin disorder, 
the examiner stated that it was not as likely as not that the 
wart condition was related to exposure to Agent Orange.  In 
short, as above, there is no evidence that the veteran has a 
diagnosed skin disorder..  See Brammer supra.

The Board observes that the veteran has submitted the October 
2007 letter from Dr. G.D., M.D., as support that his "acne" 
is related to exposure to Agent Orange.  First, the letter 
does not indicate that the veteran has a diagnosis of acne.  
Second, to the extent that it is relevant to this decision, 
the letter states: "[T]he etiology of the neuropathy and the 
acne is uncertain and is as likely as not related to agent 
orange exposure or other causes."  This opinion is 
speculative at best.  Dr. G.D. is uncertain about the 
etiology of undiagnosed acne, but states that it is "as 
likely as not" related to Agent Orange "or other causes."  
Such an opinion is of no probative value.  The Court has held 
that medical evidence which is speculative, general or 
inconclusive in nature cannot support a claim. See Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

For those reasons, the Board finds that the veteran's claim 
for service connection for a skin condition fails for lack of 
a diagnosed skin disorder.

In passing, the Board observes that the veteran, who served 
in Vietnam, is entitled to a presumption that he was exposed 
to Agent Orange.  See 38 U.S.C.A. § 1116(f) (West 2002), 38 
C.F.R. § 3.307(6)(iii) (2007).  However, the presumption does 
not come into play in this case because there is no current 
diagnosed skin disorder.  Similarly, the veteran's contention 
that his military job exposed him to asbestos from brake 
shoes may require VA to provide further assistance to 
determine whether he was exposed to asbestos during service.  
However, this obligation does not commence until there is a 
diagnosed pulmonary disorder; something that is lacking in 
this case.  Thus, in order for the veteran to substantiate 
his claims in any future attempt, he must support the claims 
with diagnoses of a current pulmonary disorder and a current 
skin disorder.




ORDER

Entitlement to service connection for a breathing problem, to 
include as due to exposure to asbestos and herbicides is 
denied.

Entitlement to service connection for a skin condition, to 
include as due to exposure to herbicides is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


